Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang in US20170358745.

Regarding Claim 1-2:  Juang teaches the creation of wavelength conversion members combined with LEDs, wherein the conversion members comprises  a nanophosphor attached to inorganic particles (See Figure 1 and paragraphs 39, 43, and 55) disposed in an optically transparent medium that can be chosen from various resins or glass (See Paragraph 64). The material of the core may be chosen from a variety of ceramic oxides including quartz, bentonite, kaolin, silicon dioxide, aluminum oxide or zinc oxide (See Paragraph 55) and may have a size from 0.1 to 30 microns (See Paragraph 39).  Thus Juang teaches materials having an overlapping range of size and compositions as those that are instantly claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claim 3:  The inorganic particles have a spherical shape (See Figure 1).

Regarding Claim 4:  The inorganic particles have pores and the nanophosphor is attached to inner surfaces of the pores (See Figure 1).

Regarding Claim 5:  The inorganic particles of Juang are porous particles containing other semiconducting nanoparticles.  The particles as a whole are necessarily secondary particles by virtue of their incorporation of quantum dots.  A secondary particle in the art is generally understood to be a particle comprising more than one primary crystallites or particles.  As the particle of Juang contains multiple particles it constitutes a secondary particle as a whole.

Regarding Claim 6-7:  The nanophosphor has a size from 1-25 nm (See Paragraph 48) and may be a composition such as CdS, CdSe, CdTe, ZnS, ZNSe, ZnTe, InP, GaN, GaAs, AlN, amongst others (See Paragraph 45).  

Regarding Claim 8:  The inorganic particles are coated with a layer that is the same or different from the core component (package layer; See  Paragraph 56).

Claims 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang as applied to claim 1 above, and further in view of Mayahara in JP2012087162.

Regarding Claim 10 and 12:  Juang teaches the creation of inorganic ceramic particles having pores, wherein the pores are infiltrated with quantum dots.  Juang teaches that these particles may be used in a light conversion composition, wherein the matrix material used in such a composition may be a glass (See above).



However, glass compositions useful with quantum dot materials are known within the art and taught by Mayahara.  Mayahara teaches that glasses used for creating composites with quantum dots may be chosen from SnO-P2O5 based glasses having a content of SnO from 40-85 mol% with a balance of P2O5.  Mayahara teaches that such a glass is useful as its firing temperature and softening point is low such that the material of the phosphor is not degraded when it is incorporated into the glass.  Mayahara teaches an overlapping range of glass compositions in terms of Tin-Phosphate glasses.  These glasses would necessarily have the same deformation temperature as that which is claimed as they are the same composition.  Those of ordinary skill in the art would have found it obvious to use the glass of Mayahara and the means for creating the composite according to Mayahara on the basis that Juang specifically notes that glass composites may be used, but is silent as to particular glasses.  Mayahara teaches suitable glasses known in the art.  Those of ordinary skill in the art would be motivated to use the glass of Mayahara as it is engineered to have a lower firing temperature such that the phosphors are not degraded during processing.  Furthermore, Mayahara teaches that glass composites such as those taught have improved heat resistance compared to polymer composites (which are also taught by Juang). 

Regarding Claim 11:  Mayahara teaches that the conversion member is disposed as a sintered compact from the phosphor (inorganic ceramic particles containing nanophosphors of Juang) and glass powder (See Abstract).
Regarding Claim 13:  Juang in view of Mayaharra teach a means for providing a wavelength conversion member wherein Juang teaches a means for providing nanophosphor attached inorganic particles by mixing a quantum dot solution (liquid comprising nanophosphors) dispersed in a dispersion medium (n-hexane) with inorganic particles having pores.  The dispersion medium is then removed by centrifugation (See Embodiment 1) to produce the nanophosphor attached inorganic particles.  Mayaharra teaches that phosphors may be disposed in a glass matrix for a conversion member by providing the phosphor material and mixing the phosphor with a glass powder and firing the mixed composite (See Paragraph ~40 “The wavelength conversion member of the present invention is produced by baking a mixture containing the glass powder and inorganic nanocrystalline phosphor).  It would have been obvious to mix the phosphor of Juang with the glass powders of Mayaharra as those glass powders are suitable for use with phosphors, particularly quantum dots.  Those of ordinary skill in the art would have found it obvious to combine the methods of Juang and Mayaharra to produce a wavelength conversion member having improved thermal resistance.

Regarding Claim 15:  Mayaharra teaches that the glass powder has an average particle diameter from 1 to 50 microns (See Paragraph “The average particle diameter D50 of […]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Hoban/Primary Examiner, Art Unit 1734